Name: Commission Regulation (EEC) No 2753/89 of 12 September 1989 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  civil law;  foodstuff;  distributive trades
 Date Published: nan

 Avis juridique important|31989R2753Commission Regulation (EEC) No 2753/89 of 12 September 1989 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 266 , 13/09/1989 P. 0021 - 0023 Finnish special edition: Chapter 3 Volume 30 P. 0132 Swedish special edition: Chapter 3 Volume 30 P. 0132 *****COMMISSION REGULATION (EEC) No 2753/89 of 12 September 1989 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 32 (5), 33 (5) and 42 (5) thereof, Whereas experience in the application of Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 3500/88 (4), points to the need to specify the characteristics that products covered by a contract must show at the time of conclusion of the contract and during the storage period; whereas this will entail the need to adapt the procedure laid down for cases where the necessary conditions during the storage period are no longer met; Whereas in order to ensure that the products which are the subject of storage contracts are those derived from the production of the person concluding the contract, the quantity which may be the subject of a storage contract should be restricted to that produced by the producer in the wine year in question; Whereas the method for checking the absence of hybrids should be specified; Whereas it might be appropriate to restrict the conclusion of contracts to a single category of wine in order to raise the quality of the wine put on the market after the storage period; Whereas allowance must be made for the volume variations caused by the oenological treatment required during the storage period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1059/83 is hereby amended as follows: 1. in the first subparagraph of Article 4 (3) point (c) reads: '(c) the absence of hybrids, in the case of red products, by analysis for malvidol diglucoside.'; 2. in the second subparagraph of Article 4 (3): (a) point (g) reads: '(g) volatile acidity, expressed in grams of acetic acid per litre or in milliequivalents per litre'; (b) the following point (ia) is added: '(ia) the reducing sugar content'; 3. the following paragaph is added to Article 5: '3. The total quantity for which a producer concludes a storage contracta may not be greater than that indicated for the wine-growing year in question in the production declaration submitted in accordance with Commission Regulation (EEC) No 3929/87 (*) plus the quantities produced by him after the date of submission of the declaration, as shown by the records specified in Article 14 of Commission Regulation (EEC) No 1153/75 (**). (*) OJ No L 369, 29. 12. 1987, p. 59. (**) OJ No L 113, 1. 5. 1975, p. 1.'; 4. Article 6 is replaced by the following: 'Article 6 1. For the purposes of this Regulation table wines may be divided into two categories, determined each year on the basis of the quality of the harvest. The procedure provided for in Article 83 of Regulation (EEC) No 822/87 shall be used. 2. A contract for table wine may not be concluded before the date of its first racking. 3. When a contract is concluded - table wines - except for those of types R III, A II and A III, must not have an actual alcoholic strength of less than 10 % vol, - must satisfy the minimum quality conditions set for the wine-growing year in question for the category for which the contract is concluded, - must display a satisfactory 24-hour exposure to air, - must be free of bad tastes, - must show a reducing sugar content no greater than two gram per litre, - grape must may not have an actual alcoholic strength by volume lower than the minimum natural alcoholic strength set for the wine-growing zone in which the grapes were produced, - products may not exceed the maximum admissible radioactivity levels permitted under Community provisions. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (*). Checks on radioactivity contamination levels shall be carried out only if the situation so requires and during the period necessary. If need be, the duration and scope of the checks shall be determined using the procedure laid down in Article 83 of Regulation (EEC) No 822/87. 4. During the storage period and up to the last day of validity of the contract the products must - remain in bulk, - retain the minimum alcoholic strength required for the category of table wine in question at the time of conclusion of the contract, - satisfy at least the respective definitions given in Annex I to Regulation (EEC) No 822/87, - remain fit for offer or delivery for direct human consumption. 5. Table wine which is the subject of a storage contract may not subsequently be recognized as quality wine psr or used for the production of quality wine psr, quality sparkling wine psr, quality liqueur wine psr or quality semi-sparkling wine psr. (*) OJ No L 371, 30. 12. 1987, p. 14.'; 5. Article 10 (3) is replaced by the followinmg: '3. Where the processing referred to in paragraph 1 is carried out, the amount of the storage aid for the product under contract shall be equal to: - the amount referred to in Article 12 (c) for processing referred to in the first subparagraph of paragraph 1, - the amount referred to in the first indent of Article 12 (d) for processing referred to in the second subparagraph of paragraph 1. The aid shall be calculated, for the entire storage period, on the basis of the quantities of the product covered by the contract before processing.'; 6. Article 11 is replaced by the following: 'Article 11 1. Without prejudice to paragraph 3, should all or part of the product under contract cease during the period of validity of the contract to satisfy the requirements of Article 6 (4), the producer shall inform the intervention agency without delay. This notification shall be supported by an analyst's report. The intervention agency shall terminate the contract, for the quantity concerned, with effect from the date of the analyst's report. 2. Without prejudice to paragraph 3, should a check carried out by the intervention agency or any other inspecting agency reveal that all or part of the product under contract has, during the period of validity of the contract, ceased to satisfy the conditions laid down in Article 6 (4), the intervention agency shall terminate the contract, for the quantity concerned on the date that it determines. 3. Should the intervention agency find that the alcoholic strength of all or part of the higher-category table wine covered by a storage contract has fallen below the minimum for that category, the aid due to the producer shall, for the quantity concerned and with effect from the date of conclusion of the contract, be that for the the lower category.'; 7. in Article 12, (a) and (b) read as follows: '(a) for table wine that at the time of conclusion of the contract satisfies the minimum quality requirements laid down, or if these wines are split into two categories, the minimum quality requirements laid down for the higher category: - for table wines of types R I, R II, R III and A I and for table wines which stand in close economic relationship to those types of table wine, ECU 0,0142, - for the table wines of types A II and A III and for tables wines which stand in close economic relationship to those types of table wine, ECU 0,0209; (b) for table wines in the lower category, if they are divided into two categories as provided for in Article 6 (1), the amounts given at (a) shall be reduced by 8,5 %.'; 8. Article 14 (1) is replaced by the following: '1. For the purposes of calculating the amont of aid, no account shall be taken of changes as referred to at (b) in the first subparagraph of Article 15. The intervention agency shall pay the aid not later than three months after the expiry of the contract or after the date on which the contract has been terminated in accordance with Article 5, except - in cases of force majeure, - in cases where an administrative inquiry has been opened into entitlement to the aid, when payment shall not be made until entitlement has been recognized.'; 9. Article 14 (4) reads: '4. In the case where a contract has been terminated in accordance with Article 11 (1) or (2), aid shall be due in proportion to the actual contract period. The aid shall be paid not later than three months after the expiry of the contract, except in those cases covered in paragraph 1.'; 10. The following is added to point (b) in the first paragraph of Article 15: 'The resulting variation in volume may not exceed 2 % of that entered in the contract;'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 16 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 116, 30. 4. 1983, p. 77. (4) OJ No L 306, 11. 11. 1988, p. 36.